Citation Nr: 1819802	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 

INTRODUCTION

The Veteran had active service in the United States Navy from May 1988 to June 2010.  He retired from naval service after 22 years as a Senior Chief Boatswain's Mate (BMCS).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran resides within the jurisdiction of the RO in San Diego, California.  

The Veteran appeared at a videoconference hearing in October 2016 before the undersigned Veterans Law Judge, with Board Counsel acting as observer with the Veteran's consent.  A transcript is of record.

In April 2017, the Board remanded the Veteran's appeal for further development of the record.  The matter is ready for appellate review.   


FINDING OF FACT

The evidence demonstrates that the Veteran's service-connected bilateral plantar fasciitis is manifest by severe symptoms, to include accentuated pain on use and pronation; the evidence fails to demonstrate that his bilateral plantar fasciitis is manifest by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo achillis on manipulation. 


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for bilateral plantar fasciitis have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code (DC) 5276 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2017).  Once service connection is granted, the claim is substantiated and prior notice defects are rendered non-prejudicial.  Goodwin v. Peake, 22  Vet. App. 128 (2008).  Thus, VA's duty to notify with respect to this claim has been satisfied.

 Analysis

The Veteran contends that his bilateral plantar fasciitis is more severe than what is currently contemplated with the assigned rating.  The Veteran does not contend, nor does the record demonstrate, that he has claw foot, hammer toe, a tarsal or metatarsal bone condition, Morton's disease, foot weakness, or any other foot injury.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  The Veteran is currently rated at 10 percent for bilateral plater fasciitis.  

A 10 percent rating is warranted for moderate bilateral plantar fasciitis with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.

A 30 percent rating is warranted for severe bilateral plantar fasciitis with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation or use, an indication of swelling on use, and characteristic callosities.  

A 50 percent evaluation is warranted for pronounced bilateral plantar fasciitis with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes of appliances.  

Words such as "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was diagnosed with bilateral plantar fasciitis during active duty service.  Since onset, the Veteran consistently reported symptoms. 

In August 2011, the Veteran stated that he experiences excruciating bilateral foot pain even with the use of a medical boot and arch supports.  In May 2012, the Veteran stated that he has bilateral foot pain on manipulation and with use. 

In February 2012, the Veteran was examined at the Naval Medical Center (NMC) in San Diego, California.  The Veteran's feet showed excessive static pronation and tenderness that was not improved with conservative measures such as orthopedic inserts.  

In February 2013, a VA podiatrist examined the Veteran for bilateral plantar fasciitis and noted the Veteran's foot pain, discomfort while standing, congenital foot deformity, acquired deformity, and pronated foot.  The podiatrist also prescribed pain medication, exercises, stretches, and orthopedic foot inserts to relieve the Veteran's symptoms.  

In June 2013, a VA physician reviewed the claims file and examined the Veteran for bilateral planar fasciitis.  The physician noted the Veteran's pain and flare-ups, although the Veteran was not experiencing a flare-up at the time.  The physician noted that the Veteran's had severe, sharp pains first thing in the morning and that the pain lasted all day, especially after prolonged walking or running.  The physician reported that there was no indication of abnormal gait, swelling, characteristic callouses, extreme tenderness, decreased longitudinal arch height, marked deformity, nor a bowing or spasms of the Achilles tendon.  The physician concluded that there was no functional loss, limitation of motion, nor other contributing factors of such. 

In October 2016, the Veteran testified that the use of orthopedic inserts and appliances failed to relieve the pain associated with his plantar fasciitis.  He did use pain medications when necessary. 

In February 2018, the Veteran stated that his condition should be evaluated at the 30 percent disability rating.  Specifically, he noted his abnormal gait, pronation, and bilateral foot pain.  

The Veteran's bilateral plantar fasciitis most nearly approximates to the criteria required for a 30 percent evaluation.  The record demonstrates objective evidence of marked deformity, pronation, and accentuated pain on use.  

A higher evaluation of 50 percent is not warranted.  Although the Veteran reports that his condition is not improved by the use of orthopedic shoes or appliances, the Veteran does not have marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo achillis on manipulation.  Therefore, the Veteran's bilateral plantar fasciitis most nearly approximates the criteria required for a 30 percent evaluation.

The Veteran is competent to report physical symptoms such as pain because such requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the most probative evidence does not show the Veteran met the objective criteria for a higher scheduler rating.  

The preponderance of the evidence is against the granting of a rating greater than 30 percent.  The present decision is based on the record in this appeal, and carries no precedential weight as to any other pending 

ORDER

A disability rating for bilateral plantar fasciitis of 30 percent, but no higher, is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


